Citation Nr: 1617505	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-13 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent prior to June 3, 2015, and in excess of 70 percent from June 3, 2015, for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.  His military awards and decorations include the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that increased the evaluation for posttraumatic stress disorder (PTSD) to 30 percent effective from March 18, 2009, the date of claim for increase.  In December 2014, the Board remanded the case for further development.  A June 2015 rating decision further increased the evaluation for PTSD to 70 percent from June 3, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is needed to address a procedural deficiency.

In the prior remand, the Board requested that the AOJ associate the Veteran's temporary claims file with his electronic folder, request that the Veteran identify any health care provider who has treated him for his PTSD, secure any outstanding VA medical records since May 2012, and afford the Veteran a VA examination to determine the current severity of his PTSD.  The Board also noted that Virtual VA contains additional, relevant VA treatment records not yet considered by the AOJ.  Those records date from April 2011 to May 2012.

The AOJ associated the Veteran's temporary claims file with his electronic folder, learned that he only receives VA medical care, associated VA treatment records from May 2012 to June 2015, and afforded him a VA examination.  The AOJ then readjudicated his claim in a June 2015 supplemental statement of the case.  

However, the AOJ misphrased the issue as that of entitlement to an evaluation in excess of 70 percent prior to June 3, 2015, and thereafter, and the reasons and bases section only discusses the denial of an evaluation in excess of 70 percent.  As noted above, a 30 percent rating is in effect prior to June 3, 2015.  Also, the supplemental statement of the case only cites VA treatment records from May 2012 to June 2015, those obtained on remand, and not to the records noted in the prior remand dating from April 2011 to May 2012.

To ensure due process, a supplemental statement of the case that properly addresses the staged rating for PTSD and considers the VA treatment records from April 2011 to May 2012 is needed.  

While on remand, any VA treatment records since June 2015 should be associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since June 2015.

2.  Then, readjudicate the issue of entitlement to an evaluation in excess of 30 percent prior to June 3, 2015, and in excess of 70 percent from June 3, 2015, for PTSD.  Readjudication should include consideration of the VA treatment records from April 2011 to May 2012 in Virtual VA, and any obtained on remand.  After allowing the appropriate time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

